

116 S5006 IS: Limiting and Enabling Gathering Awards Commemorating Yesteryear Act
U.S. Senate
2020-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 5006IN THE SENATE OF THE UNITED STATESDecember 10, 2020Mr. Cruz introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo provide for the repatriation to the United States for historical and educational purposes of military decorations, medals, and related items that are located outside the United States, to provide for the imposition of sanctions in connection with trade in military medals and decorations, and for other purposes.1.Short titleThis Act may be cited as the Limiting and Enabling Gathering Awards Commemorating Yesteryear Act or LEGACY Act.2.Repatriation to the United States for historical and educational purposes of military decorations, medals, and related items that are located outside the United States(a)Purchase and importation into United States authorizedSubject to subsection (b), any organization or individual may purchase outside the United States for importation in the United States, import into the United States, or both purchase outside the United States for importation into the United States and import into the United States any of the following:(1)Any decoration or medal authorized by Congress for members of the Armed Forces of the United States.(2)Any service medal or badge awarded to members of the Armed Forces of the United States.(3)Any ribbon, button, or rosette of any decoration, medal, or badge described in paragraph (1) or (2).(b)Approval of purchase and importation(1)In generalAn organization or individual may purchase, import, or both an item pursuant to subsection (a) only if the Secretary of Defense approves in writing such purchase, importation, or both.(2)ConditionsThe Secretary may not approve the purchase, importation, or both of an item pursuant to paragraph (1) unless the Secretary determines that—(A)the purchase, importation, or both of the item will be made for historical or educational purposes; (B)the importation of the item to the United States will to be permanent; and(C)upon importation, the item will be—(i)returned, without expectation of reimbursement, to the appropriate Armed Force;(ii)purchased by or donated to a museum or other entity in the United States that agrees to display the item for the educational benefit of the American public; or(iii) purchased by or donated to an educational institution in the United States for use for instructional purposes.(3)ApplicationAn organization or individual seeking to purchase, import, or both an item pursuant to subsection (a) shall submit to the Secretary an application for approval of such purchase, importation, or both in such form and manner, and containing such information, as the Secretary considers appropriate for purposes of this section. Any such application may be for approval with respect to a single item or multiple items to be purchased, imported, or both over such period of time, not to exceed one year, as the organization or individual concerned shall request in such application.(4)Duration of approval; renewalAn approval of purchase, importation, or both for an organization or individual under this subsection may be for activities so approved over such period, not to exceed one year, as the Secretary shall specify in such approval. Any such approval may be renewed in accordance with the provisions of this subsection. (c)Construction with stolen valor prohibitionThis section is intended to create an exception to the prohibition on the purchase and sale of military awards and decorations in section 704 of title 18, United States Code, as such exceptions are provided for in that section, and the purchase, importation, or both of such an item shall not be treated as an offense under that section if the organization or individual making such purchase, importation, or both—(1)acts in accordance with the requirements of this section; and(2)is approved by the Secretary to do so pursuant to subsection (b). (d)RegulationsThe Secretary may prescribe regulations for purposes of carrying out this section.(e)United States definedIn this section, the term United States means the United States and its Territories and possessions.3.Imposition of sanctions with respect to trade in military medals or decorations(a)In generalThe President shall impose the sanctions described in subsection (c) with respect to each person on the list required by subsection (b).(b)List required(1)In generalNot later than one year after the date of the enactment of this Act, and annually thereafter, the Secretary of State shall submit to the appropriate congressional committees a list of foreign persons that have engaged in activities that, if engaged in the United States or by a United States person, would constitute an offense under section 704(a) of title 18, United States Code.(2)ExceptionThe Secretary of State may not include a foreign person on the list required by paragraph (1) for—(A)purchasing, importing, or both an item described in subsection (a) of section 1 with the approval of the Secretary of Defense under subsection (b) of that section; or(B)selling such an item to a person approved by the Secretary of Defense to purchase, import, or both, the item pursuant to section 1.(c)Sanctions described(1)In generalThe sanctions described in this subsection are the following:(A)Property blockingThe President shall, pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), block and prohibit all transactions in property and interests in property of a person on the list required by subsection (b) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.(B)Aliens ineligible for visas, admission, or parole(i)Exclusion from the united statesThe Secretary of State shall deny a visa to, and the Secretary of Homeland Security shall exclude from the United States, any alien on the list required by subsection (b).(ii)Current visas revoked(I)In generalThe issuing consular officer, the Secretary of State, or the Secretary of Homeland Security (or a designee of any such officer or Secretary) shall revoke any visa or other entry documentation issued to an alien on the list required by subsection (b), regardless of when the visa or other documentation was issued.(II)Effect of revocationA revocation under subclause (I) shall take effect immediately and shall automatically cancel any other valid visa or entry documentation that is in the alien’s possession.(2)Inapplicability of national emergency requirementThe requirements under section 202 of the International Emergency Economic Powers Act (50 U.S.C. 1701) shall not apply for purposes of paragraph (1)(A).(d)Exceptions(1)Intelligence activitiesThis section shall not apply with respect to activities subject to the reporting requirements under title V of the National Security Act of 1947 (50 U.S.C. 3091 et seq.) or any authorized intelligence activities of the United States.(2)Compliance with united nations headquarters agreementSubsection (c)(1)(B) shall not apply with respect to the admission of an alien to the United States if such admission is necessary to comply with United States obligations under the Agreement between the United Nations and the United States of America regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, under the Convention on Consular Relations, done at Vienna April 24, 1963, and entered into force March 19, 1967, or under other international obligations.(e)Implementation; penalties(1)ImplementationThe President may exercise all authorities provided under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out this section.(2)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of subsection (c)(1)(A) or any regulation, license, or order issued to carry out that subsection shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section. (f)DefinitionsIn this section:(1)Admission; admitted; alienThe terms admission, admitted, and alien have the meanings given those terms in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101).(2)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Relations and the Committee on Armed Services of the Senate; and(B)the Committee on Foreign Affairs and the Committee on Armed Services of the House of Representatives.(3)Foreign personThe term foreign person means an individual or entity that is not a United States person.(4)United States personThe term United States person means—(A)a United States citizen or an alien lawfully admitted to the United States for permanent residence; or(B)an entity organized under the laws of the United States or any jurisdiction within the United States. 